Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42471 Filed 04/15/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

                                        )
 UNITED STATES OF AMERICA,              )
                                                   Civil Action No.
                                        )
                                             2:16-cv-14050 (MAG) (RSW)
             Plaintiff,                 )
                                        )
                                                     District Judge:
       v.                               )
                                                Hon. Mark A. Goldsmith
                                        )
 QUICKEN LOANS INC.,                    )
                                                   Magistrate Judge:
                                        )
                                                 Hon. R. Steven Whalen
             Defendant.                 )
                                        )


                     UNITED STATES’ RESPONSE TO
                    GWEN THROWER’S AMICUS BRIEF
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42472 Filed 04/15/21 Page 2 of 8




       Pursuant to the Court’s April 1, 2021 Order Granting Motions for Leave to

 File Amicus Briefs (ECF No. 390) and April 7, 2021 Order Regarding Responses to

 Amicus Briefs (ECF No. 393), the United States respectfully submits the following

 response to Gwen Thrower’s (Thrower) amicus brief (ECF No. 391). Although the

 Court has ruled that it would be assisted by hearing Thrower’s position on the

 unsealing issue in this matter, she should not have unjustified access to others’

 private information or be permitted to impose excessive burdens on the parties with

 an unduly expedited process.

       The United States objects to the modified conferring process proposed by

 Thrower (ECF No. 391, PageID.42453), and to Thrower or any other non-party

 being permitted to determine the time frame or procedure by which the parties may

 identify and move to seal particular documents, or portions thereof. The United

 States acknowledges the Court’s ruling that Thrower has an interest in the unsealing

 of the record in this matter (ECF No. 390, PageID.42439), but objects to Thrower’s

 involvement in the parties’ redaction and meet-and-confer process as many of the

 documents in the record in this case contain the sensitive financial and other personal

 information of individual, non-party borrowers. As set forth in the United States’

 Response to the Court’s Order Regarding Sealed Documents (ECF No. 369), the

 United States intends to move for sealing of its loan exhibits (L1 to L45 at ECF Nos.

 286-288) in their entirety and sealing in part of its other filings in order to protect


                                           1
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42473 Filed 04/15/21 Page 3 of 8




 sensitive personal information about non-party borrowers and their family members.

 ECF No. 369, PageID.42128. Thrower, a non-party in this case and relator in a

 separate False Claims Act (FCA) matter currently pending in the Northern District

 of California, has not asserted any privacy interests of her own that are implicated

 by unsealing of the Court record in this matter and has established no basis for her

 claimed entitlement to view unredacted records that reveal the private information

 of others. See ECF No. 391, PageID.42452-42453.

       As a non-party, Thrower also should not be permitted to dictate the timing of

 the extensive work required of the parties to redact the record to protect non-parties’

 privacy interests and consistent with any other legally recognized bases for sealing.

 Given the substantial time and work required to complete redactions of the

 voluminous records and to confer thereon, the United States and Quicken Loans Inc.

 (Quicken) have proposed that the Court allow the parties 90 days to file motions to

 seal following the Court’s ruling on Quicken’s blanket objections to unsealing the

 records. ECF No. 369, PageID.42126. The United States further proposed that the

 Court order the parties to exchange their respective proposed redactions at least 45

 days before the due date for filing motions to seal to provide sufficient time for the

 parties to confer about the proposed redactions. Id., PageID.42130. Thrower has

 offered no justification for burdening the parties with the expedited process that she

 proposes.


                                           2
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42474 Filed 04/15/21 Page 4 of 8




       Thrower’s interest in the documents as a member of the public with a general

 right of access to court proceedings and records will be represented and upheld

 through the legal standards and procedures mandated by Sixth Circuit law and the

 local rules, including the requirement that “[t]he proponent of sealing . . . must

 analyze in detail, document by document, the propriety of secrecy, providing reasons

 and legal citations[,]” Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, 825

 F.3d 299, 305-06 (6th Cir. 2016) (internal quotation marks and citation omitted), and

 the Court’s “independent duty to ‘set forth specific findings and conclusions which

 justify nondisclosure to the public[,]’” Beauchamp v. Fed. Home Loan Mortg. Corp.,

 658 F. App’x 202, 207 (6th Cir. 2016) (quoting Shane Grp., Inc., 825 F.3d at 306).

 Moreover, Local Rule 5.3 does not contain any provision or comment that supports

 a non-party’s involvement in the parties’ meet-and-confer process regarding

 documents that a party seeks to seal, see LR 5.3; LR 5.3 Comments to 2018

 Revisions, and Thrower has not provided any basis to modify the relevant local rule

 provisions.

       If the Court would be assisted by further input from Thrower as an amicus as

 to particular redactions, it should at most permit Thrower to respond as an amicus to

 the parties’ motions to seal under Local Rule 5.3, which must contain an index of

 documents proposed for sealing and detailed analysis supporting their requests to

 seal, and the parties should be permitted to respond within 14 days to any brief that


                                          3
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42475 Filed 04/15/21 Page 5 of 8




 she submits. Such a process would preserve non-parties’ privacy interests and allow

 the Court to play its proper role of adjudicating whether the documents, or portions

 thereof, should remain sealed or be released to Thrower and the public. Cf. Keathley

 v. Grange Ins. Co. of Michigan, No. 15-cv-11888, 2017 WL 1173767, at *2-3 (E.D.

 Mich. Mar. 30, 2017) (ordering defendant to submit certain documents listed on its

 privilege log to the court for in camera review to “verify (or defeat)” defendant’s

 challenged privilege assertions).

                                          Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General
                                          Civil Division

                                          SAIMA S. MOHSIN
                                          Acting United States Attorney

                                          s/Peter A. Caplan
                                          PETER A. CAPLAN
                                          Assistant United States Attorney
                                          211 W. Fort St., Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9784
                                          Peter.Caplan@usdoj.gov

                                          JAMIE ANN YAVELBERG
                                          SARA MCLEAN
                                          HARIN C. SONG
                                          ANDREW JACO
                                          U.S. Department of Justice
                                          Commercial Litigation Branch
                                          Fraud Section
                                          Post Office Box 261
                                          Ben Franklin Station

                                          4
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42476 Filed 04/15/21 Page 6 of 8




                                      Washington, DC 20044
                                      (202) 307-6971
                                      Harin.C.Song@usdoj.gov

 Dated: April 15, 2021                Attorneys for the United States of America




                                      5
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42477 Filed 04/15/21 Page 7 of 8




                               Local Rule Certification

       I hereby certify that the foregoing complies with Local Rule 5.1(a), including:

 double-spaced (except for quoted materials and footnotes); at least one-inch margins

 on the top, sides, and bottom; consecutive page numbering; and type size of all text

 and footnotes that is no smaller than 10-1/2 characters per inch (for non-proportional

 fonts) or 14 point (for proportional fonts).


                                               s/Peter A. Caplan
                                            PETER A. CAPLAN
                                            Assistant United States Attorney
                                            211 W. Fort St., Suite 2001
                                            Detroit, MI 48226
                                            (313) 226-9784




                                            6
Case 2:16-cv-14050-MAG-RSW ECF No. 394, PageID.42478 Filed 04/15/21 Page 8 of 8




                               Certificate of Service

       I hereby certify that on April 15, 2021, a copy of the foregoing was served by

 electronic means via the Court’s CM/ECF System on all counsel registered to

 receive electronic notices.


                                             s/Peter A. Caplan
                                          PETER A. CAPLAN
                                          Assistant United States Attorney
                                          211 W. Fort St., Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9784




                                          7
